Citation Nr: 0003586	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the eyes, arms and hands.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to April 
1969 and from 
June 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision, in 
pertinent part, denied the appellant's claims for service 
connection for: (1) residuals of shrapnel wounds to the eyes, 
arms and hands; (2) residuals of shrapnel wounds to the 
chest; and (3) depression.

In June 1999, the Board issued a decision that denied the 
appellant's claim for service connection for depression.  The 
Board's June 1999 decision remanded the issues relating to 
service connection for residuals of shrapnel wounds for an 
additional medical examination of the appellant and medical 
opinions.  

Pursuant to a change in his address, the appellant's claims 
file was transferred in August 1999 to the RO at St. Louis, 
Missouri.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
residuals of shrapnel wounds to the eyes, arms, hands and 
chest.

2.  The appellant has not presented a plausible claim for 
service connection for shrapnel wounds to the eyes, arms, 
hands and chest.



CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for residuals of shrapnel wounds to the 
eyes, arms and hands.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not presented a well-grounded claim for 
service connection for residuals of shrapnel wounds to the 
chest.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

II.  Factual Background

The RO has retrieved the appellant's service medical records 
and they appear to be complete.  The appellant served on 
active duty in the United States Army from May 1967 to April 
1969 and from June 1970 to July 1975.  A review of his 
inservice medical records revealed treatment for the removal 
of two metallic foreign bodies from the right axilla and 
chest in June 1971.  In April 1975, the appellant's discharge 
examination was conducted.  The report of this examination 
noted that the appellant eyes, upper extremities, lungs, 
chest and skin were normal.  The report also noted that the 
appellant's uncorrected distance vision was 20/20, 
bilaterally.

In January 1997, the appellant filed his current application 
for compensation, VA Form 21-526, seeking service connection 
for residuals of shrapnel wounds to the eyes, arms, hands and 
chest.  Although requested by the form, the appellant listed 
no post service medical treatment for these conditions.

In March 1997, a VA general physical examination was 
conducted.  The report of this examination noted the 
appellant's narrative history of metal fragment wounds to the 
right hand, arm and chest.  Physical examination revealed, in 
part:

On inspection of the right hand, he 
points to an area over the palmer surface 
where he had shrapnel injury.  I do not 
see scars.  I do not feel shrapnel in the 
subcutaneous regions of the right arm, 
but I will do appropriate x-rays of the 
arm and hand.  I also do not feel any 
metallic fragments over the chest.  
Again, a chest x-ray will be done.

X-ray examinations of the appellant's right arm and chest 
were normal.  The report of a VA eye examination, also 
performed in March 1997, noted a diagnosis of color 
deficiency.  No residuals of a shrapnel injury were noted.

In October 1997, the appellant filed his substantive appeal, 
VA Form 9.  On his appeal form, the appellant indicated that 
"the scars on chest are about 1 inch long and are easy to 
see."  He also indicated that "[t]he wound in the hand is 
[sore] and hurts to touch.  No pressure was put on the wound 
during the C & P exam[ination]."

Pursuant to the appellant's statements, the Board remanded 
this matter in June 1999 for an additional medical 
examination and medical opinions.  In September 1999, the VA 
medical center scheduled the appellant for both VA joint and 
skin examinations.  The appellant, however, failed to attend 
these examinations.

In October 1999, the RO sent correspondence to the appellant 
indicating that he had missed his scheduled VA examination, 
and that he should contact the RO within 60 days if he is now 
willing to report for an examination.  The RO's letter also 
noted that "we will make a decision based on the evidence in 
file," if no examination is conducted.  Thereafter, no 
response from the appellant was received.

III.  Analysis

When entitlement to a benefit can not be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, "action shall be taken 
in accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc." 38 C.F.R. 
§ 3.655(a) (1999).  Pursuant to 38 C.F.R. § 3.655(b), 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."

The Board notes that it had previously remanded this matter 
for an additional medical examination of the appellant's 
condition.  Although a VA medical examination was scheduled 
for the appellant in September 1999, he failed to report for 
this examination.  In October 1999, the RO sent 
correspondence to the appellant requesting that he notify the 
RO within 60 days if he was now willing to attend a VA 
examination.  No response was ever received.  Given the lack 
of response from the appellant, the Board concludes that his 
failure to attend the September 1999 examination was without 
good cause, and pursuant to 38 C.F.R. § 3.655(b), the Board 
shall decide this claim on the evidence of record.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

After a thorough review of the appellant's claims file, the 
Board concludes that the appellant has failed to meet his 
initial burden of presenting evidence that his claims for 
service connection for residuals of shrapnel wounds to the 
eyes, arms, hands and chest are plausible or otherwise well 
grounded.  Rabideau v. Brown, 2 Vet. App. at 141.

Although the appellant was treated for removal of metallic 
foreign bodies from the right axilla and chest during his 
active duty service, there is no medical evidence of record 
showing any treatment for or diagnosis of any current 
residuals of this inservice injury.  The appellant's 
discharge examination, dated April 1975, noted that his eyes, 
upper extremities, lungs, chest and skin were normal.  The 
report also noted that the appellant's uncorrected distance 
vision was 20/20, bilaterally.  The report from the 
appellant's current VA general physical examination, 
performed in March 1997, found no scars or shrapnel in the 
subcutaneous regions of right arm and chest.  In addition, X-
ray examinations of the right arm and chest were normal.  The 
appellant's eye examination, performed in March 1997, was 
also silent as to any current residuals of a shrapnel injury.  
Accordingly, there is no competent medical evidence of any 
current for residuals of shrapnel wounds to the eyes, arms, 
hands and chest.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability there can 
be no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
residuals of shrapnel wounds to the eyes, arms, hands and 
chest.  Since the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); Morton v. West, 12 Vet. App. 477 (1999) (VA 
cannot assist a claimant in developing a claim which is not 
well-grounded); see also Roberts v. West, 13 Vet. App. 185 
(1999)(The Court held that Stegall v. West, 11 Vet. App. 268, 
271 (1999), was not enforceable in the absence of a well-
grounded claim.)  However, where a claim is not well grounded 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make his claims well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).



ORDER

Because it is not well grounded, the claim for service 
connection for residuals of shrapnel wounds to the eyes, arms 
and hands is denied.

Because it is not well grounded, the claim for service 
connection for residuals of shrapnel wounds to the chest is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

